DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/921831, filed on 7/6/2020. Claim 1 is currently pending and have been examined. Claims 1 has been rejected as follows. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites “wherein the one or more obligations specify at least information to share and to display, frequency, duration, recurrence, limited term or perpetual term of fulfillment obligation, reporting and record keeping requirements, and for a mobile device capable of outward facing display, the size and format of the displayed information, the required persistence of the display on the mobile device, orientation of the display on the mobile device, geographic location criteria for mobile display, contextual environment criteria for mobile display”. The limitation is unclear if the claim requires the obligations to include all of “at least information to share and to display, frequency, duration, recurrence, limited term or perpetual term of fulfillment obligation, reporting and record keeping requirements, and for a mobile device capable of outward facing display, the size and format of the displayed information, the required persistence of the display on the mobile device, orientation of the display on the mobile device, geographic location criteria for mobile display, contextual environment criteria for mobile display” or if the obligations include one or more of these elements. The limitation first states “one or more”, but then is just a long list of the elements without stating “or” or “and” between the listed elements. Clarification is needed as to what is required in the claim to be part of the obligations. For the purposes of examination, the examiner has interpreted the obligation to include at least information to share and to display and a mobile device capable of displaying the content provided to the purchaser at checkout. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1 is a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite 
[…] receiving an inquiry regarding one or more products or services selected for purchase by a purchaser, offering to the purchaser upon checkout a set of at least two marketing-based discount levels per each eligible individual product in an online or physical shopping cart of the purchaser, and presenting such discounts for selection at the discretion of the purchaser 
[…] receiving marketing-based discount level selections by the purchaser for the one or more products or services, implementing a price discount algorithm, according to terms of the one or more marketing-based discount levels selected by the purchaser, wherein the price discount algorithm reduces a retail price for said one or more products or services selected for purchase in exchange for one or more obligations upon purchase and upon subsequent use to  (i) share or post […] and  (ii) […] share […] one or more of a title, a book cover, a video cover, a branding logo, and related identifying information, sufficient to identify to others the product or service 
 wherein the one or more obligations specify at least information to share and to display, frequency, duration, recurrence, limited term or perpetual term of fulfillment obligation, reporting and record keeping requirements, 
[…] finalizing the purchase of the one or more products or services and discounting the retail price for each of the one or more purchases in accordance with the marketing- based discount selected for that individual product or service by the purchaser 
 and recording the obligations undertaken by said purchaser with respect to purchase and subsequent use for each individual product or service for which a marketing-based discount was accepted 
 and d) […] governing the automated performance of the obligations undertaken by said purchaser with respect to purchase and subsequent use for each individual product or service for which a marketing-based discount was accepted, wherein the purchaser has a right to choose to continue, revise or discontinue the fulfillment of the subsequent obligations undertaken by said purchaser by surrendering the marketing-based discount of the retail price for said one or more products or services selected for purchase in favor of an agreement to pay the pre-marketing-based discount price for said product or service within an immediate designated time frame, 
and wherein if the purchaser chooses to revise or discontinue the fulfillment of the one or more subsequent obligations after the immediate designated time frame, the purchaser must re- purchase either the full amount of the initial marketing-based discount such that the price paid for the product or service is restored to the pre-marketing-based discount price, or some prorated component of the initial marketing-based discount that is presented as the cost of such revision or discontinuation of the obligations undertaken by said purchaser.
 The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Specifically, the claimed limitations fall into the marketing or sales activities. 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a computerized system or group of systems, comprising: a merchant server interconnected to a public accessible network and software code, a merchant price processor and software code for receiving, digital computer broadcast and  (ii) pursuant to device capability, share via physical display on an outward facing  display surface of a mobile device, a transaction processor and software code for finalizing, and for a mobile device capable of outward facing display, the size and format of the displayed information, the required persistence of the display on the mobile device, orientation of the display on the mobile device, geographic location criteria for mobile display, contextual environment criteria for mobile display, a fulfillment processor and software code governing the automated performance. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application as they do not impose meaningful limits on practicing the abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Pub. No. US20180033062) in view of Shaw (U.S. Pub. No. 2015/0025991).
Regarding claim 1, Taylor teaches:
A computerized system or group of systems, comprising (sales system with online purchase system, Paragraph 0078):
 a) a merchant server interconnected to a public accessible network and software code (sales system in paragraph 0078) for receiving an inquiry regarding one or more products or services selected for purchase by a purchaser, offering to the purchaser upon checkout a set of at least two marketing-based discount levels per each eligible individual product in an online or physical shopping cart of the purchaser, and presenting such discounts for selection at the discretion of the purchaser (shown in Figure 2 see ** and see 218 for levels);
 b) a merchant price processor and software code for (online purchase system, Paragraph 0078):
 receiving marketing-based discount level selections by the purchaser for the one or more products or services (accept offer 112), implementing a price discount algorithm, according to terms of the one or more marketing-based discount levels selected by the purchaser, wherein the price discount algorithm reduces a retail price for said one or more products or services selected for purchase in exchange for one or more obligations upon purchase and upon subsequent use to ("incentive offer (e.g. discount, buy one get one free, etc.) appears 106 if the online shopper elects to redeem or take advantage of the incentive in exchange for sharing information about their purchase featuring the product with one _or more social network connection on one or more social network platform. For example 108, the incentive could state something like "Share on SOCIAL MEDIA PLATFORM NAME and get free shipping!", Paragraph 0197)
  (i) share or post via digital computer broadcast and  (ii) pursuant to device capability, share via physical display on an outward facing  display surface of a mobile device, one or more of a title, a book cover, a video cover, a branding logo, and related identifying information, sufficient to identify to others the product or service (" The incentive offer is added 118 to the checkout total and next posted 120 on the online shopper's social network newsfeed, profile page, etc. along with the video", Paragraph 0198), wherein the one or more obligations specify at least information to share and to display (see the links to the content to share formatted to each of the social media platform, element 1100 in Figure 2), frequency, duration, recurrence, limited term or perpetual term of fulfillment obligation, reporting and record keeping requirements, and for a mobile device capable of outward facing display, the size and format of the displayed information, the required persistence of the display on the mobile device, orientation of the display on the mobile device, geographic location criteria for mobile display, contextual environment criteria for mobile display (see Figure 2 showing the device 2000 with the content displayed/shared);
 c) a transaction processor and software code for finalizing the purchase of the one or more products or services and discounting the retail price for each of the one or more purchases in accordance with the marketing- based discount selected for that individual product or service by the purchaser (see ecommerce website with checkout screen 1000 of the online purchase system, Paragraph 0078 and see Paragraph 0199 and see 0208),
 and recording the obligations undertaken by said purchaser with respect to purchase and subsequent use for each individual product or service for which a marketing-based discount was accepted ("incentive offer (e.g. discount, buy one get one free, etc.) appears 106 if the online shopper elects to redeem or take advantage of the incentive in exchange for sharing information about their purchase featuring the product with one _or more social network connection on one or more social network platform. For example 108, the incentive could state something like "Share on SOCIAL MEDIA PLATFORM NAME and get free shipping!", Paragraph 0197,199, 218 for the required number of postings)
While Taylor teaches the presentation of an incentive or discount on a product or set of products at the checkout and the requirement for the incentive is to share content to a social media platform via a mobile device, the reference does not disclose:
 and d) a fulfillment processor and software code governing the automated performance of the obligations undertaken by said purchaser with respect to purchase and subsequent use for each individual product or service for which a marketing-based discount was accepted, wherein the purchaser has a right to choose to continue, revise or discontinue the fulfillment of the subsequent obligations undertaken by said purchaser by surrendering the marketing-based discount of the retail price for said one or more products or services selected for purchase in favor of an agreement to pay the pre-marketing-based discount price for said product or service within an immediate designated time frame, 
	and wherein if the purchaser chooses to revise or discontinue the fulfillment of the one or more subsequent obligations after the immediate designated time frame, the purchaser must re- purchase either the full amount of the initial marketing-based discount such that the price paid for the product or service is restored to the pre-marketing-based discount price, or some prorated component of the initial marketing-based discount that is presented as the cost of such revision or discontinuation of the obligations undertaken by said purchaser.
However Shaw teaches:
and d) a fulfillment processor and software code (retailers computer 2) governing the automated performance of the obligations undertaken by said purchaser with respect to purchase and subsequent use for each individual product or service for which a marketing-based discount was accepted, wherein the purchaser has a right to choose to continue, revise or discontinue the fulfillment of the subsequent obligations undertaken by said purchaser by surrendering the marketing-based discount of the retail price for said one or more products or services selected for purchase in favor of an agreement to pay the pre-marketing-based discount price for said product or service within an immediate designated time frame, and wherein if the purchaser chooses to revise or discontinue the fulfillment of the one or more subsequent obligations after the immediate designated time frame, the purchaser must re- purchase either the full amount of the initial marketing-based discount such that the price paid for the product or service is restored to the pre-marketing-based discount price, or some prorated component of the initial marketing-based discount that is presented as the cost of such revision or discontinuation of the obligations undertaken by said purchaser (see the flow charts in Figures 2-4 where the user walks away (i.e. the purchaser walks away) and there is no refund, see where the family dissolves and the deposit is refunded (i.e. the obligation is not met)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agreement entered into by the purchaser in Taylor to include and d) a fulfillment processor and software code governing the automated performance of the obligations undertaken by said purchaser with respect to purchase and subsequent use for each individual product or service for which a marketing-based discount was accepted, wherein the purchaser has a right to choose to continue, revise or discontinue the fulfillment of the subsequent obligations undertaken by said purchaser by surrendering the marketing-based discount of the retail price for said one or more products or services selected for purchase in favor of an agreement to pay the pre-marketing-based discount price for said product or service within an immediate designated time frame, and wherein if the purchaser chooses to revise or discontinue the fulfillment of the one or more subsequent obligations after the immediate designated time frame, the purchaser must re- purchase either the full amount of the initial marketing-based discount such that the price paid for the product or service is restored to the pre-marketing-based discount price, or some prorated component of the initial marketing-based discount that is presented as the cost of such revision or discontinuation of the obligations undertaken by said purchaser, as taught in Shaw, in order to optimize discounting scenarios for a group of users (paragraph 0013). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VICTORIA E. FRUNZI
Primary Examiner
Art Unit 3688



/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/14/2022